Exhibit 99.1 QUANTUM ENERGY SOLUTIONS, INC. FINANCIAL STATEMENTS Years Ended December 31, 2009 and 2008 TABLE OF CONTENTS Page No. REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM 2 FINANCIAL STATEMENTS Balance Sheets 3 Statements of Operations 4 Statements of Changes in Stockholders' Equity (Deficit) 5 Statements of Cash Flows 6 Notes to Financial Statements 7 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Quantum Energy Solutions, Inc. Davis, California We have audited the accompanying balance sheets of Quantum Energy Solutions, Inc. as of December 31, 2009 and 2008, and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years ended December 31, 2009 and 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Quantum Energy Solutions, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years ended December 31, 2009 and 2008, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Quantum Energy Solutions, Inc. will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations and has working capital and stockholders’ deficits.These factors raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas December 15, 2010 2 QUANTUM ENERGY SOLUTIONS, INC. BALANCE SHEETS As of December 31, 2009 and 2008 ASSETS CURRENT ASSETS Cash $ $ Trade accounts receivable, net - Deposits - TOTAL CURRENT ASSETS FIXED ASSETS, NET of accumulated depreciation of $3,573 and $1,786 - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Trade accounts payable $ $ Line of credit Advances - related party TOTAL CURRENT LIABILITIES Commitments and contingencies - - STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.10 par value, 100,000 shares authorized, and 10,000 shares issued and outstanding Additional paid-in capital Accumulated earnings (deficit) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to the financial statements. 3 QUANTUM ENERGY SOLUTIONS, INC. STATEMENTS OF OPERATIONS Years Ended December 31, 2009 and 2008 REVENUES $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES General and administrative Depreciation TOTALOPERATING EXPENSES OTHER EXPENSES Interest expense NET LOSS $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to the financial statements. 4 QUANTUM ENERGY SOLUTIONS, INC. STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) Years Ended December 31, 2009 and 2008 Common Stock Additional Paid-In Capital Accumulated Earnings (Deficit) Total BALANCE, December 31, 2007 $ NET LOSS - - - ) ) CASH CONTRIBUTIONS FROM OWNERS - - - CASH DISTRIBUTIONS TO OWNERS - - - ) ) BALANCE, December 31, 2008 NET LOSS - - - ) ) CASH CONTRIBUTIONS FROM OWNERS - - - CASH DISTRIBUTIONS TO OWNERS - - - ) ) BALANCE, December 31, 2009 $ $ $ ) $ ) See accompanying notes to the financial statements 5 QUANTUM ENERGY SOLUTIONS, INC. STATEMENTS OF CASH FLOWS Years Ended December 31, 2009 and 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Changes in operating assets and liabilities: Trade accounts receivable ) Work in process - Trade accounts payable ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment - ) Proceeds (payments) on deposits ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowings on line of credit - Repayments on line of credit ) ) Proceeds from advances – related party - Distributions to owners ) ) Contributions from owners NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Interest paid $ $ Income taxes paid $
